Luke, J.
Naylor had a certiorari sanctioned, to review his conviction of violating an ordinance of the Town of Tybee. A motion was made to dismiss the certiorari, upon the ground that the petitioner had not complied with the requirement of law as to the giving of bond. An amendment was offered at the time of the hearing. The amendment was disallowed and properly so. See Hackett v. Tate, 18 Ga. App. 453 (89 S. E. 535), and cases cited. Upon the authority of Hubert v. City of Thomasville, 18 Ga. App. 756 (90 S. E. 730), and Gillespie v. City of Macon, 19 Ga. App. 1 (90 S. E. 970), the court properly dismissed the petition for certiorari.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., not participating, on account of illness.